Citation Nr: 0907817	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-06 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from July 2002 
to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An August 2004 rating decision denied 
service connection for a lumbar strain.  A November 2005 
rating decision awarded service connection for chronic 
adjustment disorder and assigned an initial 10 percent rating 
effective January 11, 2005, and denied service connection for 
headaches and a low back strain.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected chronic adjustment disorder disability.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a back disorder was received in January 2004, and his claims 
for service connection for post-traumatic stress disorder 
(PTSD) and headaches were received in January 2005.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in January 2004 and January 
2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and 
statements of the case were issued in January and August 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

In a statement dated in October 2006, and attached to his VA 
Form 9 (substantive appeal), the Veteran indicated that he 
wanted to pursue having a hearing regarding his appeal.  No 
action was taken on this request, and it was not indicated 
whether he desired a hearing with an employee of the VARO, or 
with a Veterans' Law Judge.  The RO should contact the 
Veteran regarding this request.  

The Veteran is seeking service connection for a thoracolumbar 
spine disorder and for headaches as well as a compensable 
rating for a chronic adjustment disorder.

Prior to entry into active service, the Veteran was noted to 
have mild thoracic and lumbar spine scoliosis during an Army 
National Guard enlistment examination performed in December 
1997.  A radiologic report dated in December 1997 listed 
findings of minimal scoliosis of lower thoracic - upper 
lumbar spine convexity to the right measured at seven 
degrees.  On July 7, 2002 the Veteran was called into active 
duty.  In an undated service treatment note written while the 
Veteran was stationed in Iraq, the Veteran complained of back 
pain for three months.  He denied any pain radiating to his 
legs or any numbness or tingling.  He stated that he did not 
know the mechanism of injury, but indicated he was an active 
person, jumping in and out of vehicles.  The assessment was 
back pain - mechanical.  In a memorandum dated in August 
2003, a presumptive finding was made of lower back pain 
sustained while on active duty in May 2003 while serving in 
Iraq.  In a post-deployment health assessment report dated in 
September 2003, the Veteran indicated that he experienced 
back pain during his deployment, but was not experiencing 
back pain at the present time.

In February 2004, the Veteran was afforded a VA fee basis 
physical examination.  He gave a history of having developed 
mid-back pain while being deployed in Iraq, with no specific 
injury.  The pain was sometimes associated with numbness in 
the low back.  Following service, the back pain had 
persisted.  It worsened with lifting or bending, and could 
also occur at rest.  It occurred as often as two-to-four 
times a day, lasting up to four hours.  On physical 
examination, paralumbar spasm and tenderness were present.  
There was no pain on movement, but limitation of motion was 
noted in all planes.  The diagnosis was lumbar strain, based 
on a history of pain, decreased range of motion, muscle spasm 
and negative X-ray study findings.  It does not appear that 
the claims folder was available to the examiner, as there 
were no comments regarding the scoliosis of the lumbar spine 
noted prior to entry into active service, and whether any 
pre-existing back pathology underwent an increase in 
pathology during service.  Further, no nexus opinion was 
proffered.  

In an August 2004 VA MRI (magnetic resonance imaging) report 
of the thoracic and lumbar spine dated in August 2004, the 
Veteran reported a history of severe episodic upper back pain 
(thoracolumbar) for 13 months with no history of trauma.  The 
interpreting physician concluded that it was an essentially 
unremarkable study, with no disc herniation, canal stenosis, 
cord compression, or neural foraminal narrowing, nor any 
evidence of fracture or subluxation.  A tiny probable right 
renal cyst was noted.  The diagnosis was no significant or 
minor abnormality.  

Regarding service connection for headaches, the Veteran's 
service treatment records contain no complaints or findings 
of headaches with the exception of a post-deployment health 
assessment report dated in September 2003, in which he 
indicated that he did not have headaches during his 
deployment, but he had them at the present time.

In a post-service VA MRI report dated in August 2004, the 
Veteran reported a history of occasional lightheadedness and 
headaches.  No nexus opinion has been provided regarding the 
headaches.  The Veteran has not identified any other 
treatment for his claimed headache disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
obtain the  names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
Veteran for a thoracolumbar disorder, 
headaches, or a chronic adjustment 
disorder since January 2004.  Further, 
the Veteran should be asked if he 
received treatment for scoliosis of the 
lumbar spine prior to active service, and 
if so, he should be requested to provide 
names, addresses, and approximate dates 
of treatment of all health care providers 
who treated him for that disorder. After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
physical examination to ascertain whether 
he has any present residuals of the 
thoracolumbar disorder, including 
scoliosis, and any present residuals of 
headaches.  All indicated tests and 
studies are to be performed,.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Regarding the thoracolumbar spine 
disorder, the physician is requested to 
indicate whether the Veteran's present 
back disorder is related to the scoliosis 
noted prior to active service, and if so, 
was there an aggravation of the 
underlying pathology as a result of 
service?  If the present back disorder is 
unrelated to the scoliosis, the physician 
is requested to indicate whether any 
present back complaints are related to 
the back complaints treated in service.  
Sustainable reasons and bases are to be 
provided for all opinion rendered.   

Concerning the claimed headache disorder, 
the physician is requested to obtain a 
history from the Veteran regarding any 
pre-service headaches, and a history of 
any present headache complaints.  After a 
review of the claims folder, and 
examination of the Veteran, the examiner 
is to indicate whether the Veteran has 
any present headache disorder related to 
service.  Sustainable reasons and bases 
are to be provided for all opinion 
rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO should contact the Veteran and 
inquire as to the type of hearing he 
would like to have.  Thereafter, the RO 
should schedule a hearing and inform the 
Veteran of the date and time of the 
hearing.  A copy of all notifications, 
including the address where the notice 
was sent must be associated with the 
claims folder.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


